DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takayuki (WO 2019151252A1).


It is also possible to form one or more “intermediate images” of the obtained image. The intermediate image can be formed in the refractive optical system 12, or can be formed between the refractive optical system 12 and the refractive reflective optical element 14, and can be formed in the refractive medium portion 141 of the refractive reflective optical element 14.”), wherein the second optical system is a lens (see 14 in fig.1), the lens has a first transmissive surface (see 14A or the first  surface of LN1), a reflective surface (see fig.2, 14B) , and a second transmissive surface sequentially arranged from the demagnifying side toward the magnifying side (see 14C), three axes perpendicular to one another are called axes X, Y, and Z, with an axis-Z direction being a direction in which the first transmissive surface and the reflective surface are arranged, an upper side being one side of the axis Y, a lower side being another side of the axis Y, and a plane YZ being a plane perpendicular to the axis X and containing the axes Y and Z (see fig.2 ), the first transmissive surface and the reflective surface are located at the lower side of an imaginary axis extending in the axis-Z direction (see the position of  LN1 or 14A and 14B), the second transmissive surface is located at the upper side of the imaginary axis (see fig.2, 14C), the reflective surface has a concave shape (see 14B), the second transmissive surface has a convex It is also possible to form one or more “intermediate images” of the obtained image, . The intermediate image can be formed in the refractive optical system 12 [which begins and ends at LN1 and LN11 respectively]”  ), each of the two aspheric lenses having aspheric surfaces on both surfaces (see surfaces S7, S8, S26 and S27 in fig.3), the first intermediate image is located in the first optical system, and the second intermediate image is located in the lens between the first transmissive surface and the reflective surface (see para.[0011]: It is also possible to form one or more “intermediate images” of the obtained image. The intermediate image can be formed in the refractive optical system 12, or can be formed between the refractive optical system 12 and the refractive reflective optical element 14, and can be formed in the refractive medium portion 141 of the refractive reflective optical element 14.”).

Allowable Subject Matter
Claims 1-20, 22 and 23 are allowed.
 Claim 1 recites, among other features, the lens is asymmetrical about the imaginary vertical line (e.g., a line perpendicular to the imaginary Z axis in the YZ direction). In  
Takayuki, if it were to be construed that Takayuki has an imaginary vertical line as claimed, the lens 14 would not be asymmetrical about that axis. See Figure 1. 
Thus, claim 1 and claims dependent therefrom are not anticipated by Takayuki. None of the other cited references, cited with respect to dependent claims, remedies all the deficiencies of Takayuki described above. Thus, the claims distinguish from the cited art. 
New claims 21-23 include features that are considered to distinguish from the cited art. For example, the lens being asymmetrical about the imaginary axis of claim 22, and the length relationship of claim 23.


Response to Arguments
02/26/2021 have been fully considered but they are not persuasive. 
Applicant argues that the art lacks at least the orientation of the first intermediate lens (e.g., between two aspheric lenses of the first optical system) of claim 21.
Examiner respectfully disagrees.
Takayuki explicitly discloses the first intermediate image is located in the first optical system between two aspheric lenses of the first optical system (see lens LN1 and LN11 in fig.2 and para. [0011]: “It is also possible to form one or more “intermediate images” of the obtained image. The intermediate image can be formed in the refractive optical system 12 [which begins and ends at LN1 and LN11 respectively]”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/Examiner, Art Unit 2882